Citation Nr: 1028129	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back disorder, 
also claimed as secondary to service-connected bilateral feet 
disabilities and a left knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to April 1977.  The Veteran also served in the 
military from December 1999 to November 2006 with various periods 
of active duty, active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA), to include from January 2002 to 
March 2002, May 2003 to January 2004, October 2004 to May 2005 
and from August 2005 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on her 
part.


REMAND

Neck and Low Back Disorders

The Veteran claims her neck and low back disorders are residuals 
of in-service trauma from wearing a 12 pound helmet and regular 
marching, running, lifting, and other laborious in-service duties 
incurred while deployed in Iraq. 

Alternatively, the Veteran claims her low back disorder is 
secondary to an altered gait due to her service connected 
bilateral feet disability and a (non-service connected) left knee 
disorder. 

There is also some confusion as to whether the Veteran entered 
the military with pre-existing cervical and lumbar spine 
disabilities.  The Veteran in various statements indicates she 
had neck and back problems since she was a child.  She also has 
indicated being abused as a child and being in a serious motor 
vehicle accident (MVA) at the age of 16, all causing trauma to 
her back.  She maintains, however, that her back conditions were 
aggravated beyond natural progression due to her military 
service. 

In contrast, however, the Veteran's service enlistment 
examinations, to include one dated in December 1999 when the 
Veteran re-enlisted, are silent as to any chronic neck or low 
back disorders.  The December 1999 examination does note a scar 
on the Veteran's neck status-post abscess drainage in 1980, but 
does not note any spinal orthopedic disorder on re-enlistment 
into the military.  

A December 2003 service treatment record, while the Veteran was 
on active duty, reflects complaints of neck pain and low back 
pain with no specific trauma "while on deployment" in Iraq 
noted.  At that time, the Veteran was diagnosed with mild 
scoliosis, mechanical low back pain and cervical muscle strain.  
Later service records from 2006, a time period when the Veteran 
was not on active duty, reflects diagnoses of osteoarthritis of 
the cervical spine, lumbago, cervicalgia and low back pain.  

A veteran who served during wartime service after December 31, 
1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  The presumption of soundness, however, attaches only 
where there has been an induction medical examination during 
which the disability about which the veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In this case, as indicated above, no neck or low back 
disability was detected on entrance into the military in 1976 or 
1999. 

This claim is complicated by the fact, however, that the Veteran 
has been diagnosed with various developmental/congenital defects 
throughout time.  In service, the Veteran was noted to have 
scoliosis.  After service, private chiropractors note the Veteran 
to have scoliosis and a congenital shortening of the left leg.  
Indeed, the Veteran's private chiropractor, Dr Giese, DC, 
indicated in an opinion received in September 2007 that the 
Veteran's shortened left leg is at least partially responsible 
for her neck and low back disabilities.  VA outpatient treatment 
records and VA examinations dated April 2007 and April 2010 note 
a diagnosis of degenerative levoscoliosis. 

Congenital or developmental defects are generally not considered 
a disease or injury for the purpose of service connection.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).   However, the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder on 
the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-
85 (March 5, 1985)].  In that opinion, it was noted that a 
disease considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for such 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  To the extent the congenital 
defect is not a disease, service connection may still be granted 
for any superimposed disease or injury.  

As noted above the Veteran was afforded VA examinations in April 
2007 and April 2010 where the examiners opined with two vastly 
different opinions. 

In April 2007, the VA examiner diagnosed the Veteran with L5 
spondylolysis and degenerative changes with degenerative 
levoscoliosis.  The examiner opined that the Veteran's condition 
was less likely as not related to her left knee disorder, but 
indicated her military duties of running, marching, jumping, etc. 
would as likely as not aggravate her pre-existing back condition.  
The examiner did not specifically explain what specific back 
condition was pre-existing and why it was concluded to be pre-
existing. 

Similarly, the April 2010 VA examiner diagnosed the Veteran with 
degenerative joint disease and degenerative disc disease of the 
cervical spine and minimal degenerative changes of L4-L5 and L5-
S1 with mild levoscoliosis.  The examiner opined that it is 
"less likely as not" that the Veteran's neck and back condition 
was aggravated by her military service.  In rendering the 
opinion, the examiner did not explain why the neck and back 
conditions were presumed pre-existing. 

As indicated above, the Veteran alternatively argues her low back 
disorder is secondary to her left knee disorder and/or service-
connected bilateral feet disorders.  In this case, while the 2007 
VA examiner addressed the question of whether the Veteran's low 
back disorder is related to her left knee disorder, neither 
examiner addressed whether the Veteran's lumbar spine disorder is 
secondary to her service-connected bilateral feet disorders.  

For these reasons, the Board concludes the examinations are 
inadequate to base a decision here and, therefore, new VA 
examinations are indicated.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (holding that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case).

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2008 to the present.

Left Knee Disorder

A December 2007 rating decision, in pertinent part, denied a 
claim for service connection for a left knee disorder.  The 
Veteran filed a notice of disagreement (NOD) as to the left knee 
disorder in January 2008. 

Accordingly, the claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, the issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for 
her conditions on appeal from the VA medical 
system in St. Louis, Missouri from April 2008 
to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an orthopedic examination to ascertain 
any and all current cervical and lumbar spine 
diagnoses and their likely etiology.  The 
examiner is asked to specifically address the 
following questions:

*	Whether the Veteran has current 
lumbar or cervical spine 
disabilities related to any incident 
of her active, ACDUTRA or 
INACDUTRA military service, to 
include her in-service duties, her 
numerous complaints of neck and low 
back pain, her December 2003 
treatment for mild scoliosis, 
mechanical low back pain and 
cervical muscle strain, or any other 
incident of her military service; 
*	Whether any of the Veteran's current 
diagnoses pre-existed her military 
service and, if so, if the pre-
existing defects/diseases increased 
in severity during active, ACDUTRA 
or INACDUTRA service beyond the 
natural progress of the condition(s) 
and/or was subject to a superimposed 
injury or disease during service;
*	Whether any of the Veteran's current 
diagnoses are congenital 
defects/diseases and, if so, if the 
congenital defects/diseases 
increased in severity during 
active, ACDUTRA or INACDUTRA 
service beyond the natural progress 
of the condition(s) and/or was 
subject to a superimposed injury or 
disease during service; and
*	Whether any of the Veteran's current 
diagnoses were caused by or 
aggravated by her service-connected 
bilateral plantar fasciitis, left 
calcaneal spur and status post right 
heel fracture. 

Pertinent documents in the claims folder 
must be reviewed by the examiner, to include 
a copy of this Remand, and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.  The examiner should also 
reconcile all conflicting medical evidence 
in the record, to include the service 
treatment records, the VA outpatient 
treatment records, the private treatment 
records, the private opinion by Dr. Giese, 
DC, and the April 2007 and April 2010 VA 
examinations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case to the Veteran and her representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board

4.  Provide the Veteran and her 
representative a statement of the case as to 
the issue of entitlement to service 
connection for a left knee disorder.  The 
Veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board. See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b). If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. If so, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

